Exhibit 10.2.6

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

NOTICE OF SHARE UNIT AWARD

For Awardees located outside the United States

You have been granted units representing Ordinary Shares of Verigy Ltd. (the
“Company”).  Your grant is summarized on the Award Summary page of your Smith
Barney account.

The first 6.25% of your units vest when you complete 3 months of continuous
“Service” (as defined in the Plan) as an “Awardee Eligible to Vest” (as defined
in the Plan) from the date of grant.  Thereafter, an additional 6.25% of your
units vest at the end of each 3 months, provided that you continue to be an
Awardee Eligible to Vest as of such date.

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Verigy Ltd. 2006 Equity Incentive Plan (the “Plan”),
the Share Unit Agreement (of which this notice is a part), and the Award
Summary.

You further agree that the Company shall cause the shares issued upon payment of
your units to be deposited in your Smith Barney account and, further, that the
Company may deliver electronically all documents relating to the Plan or this
award (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements).  You also agree that the Company may deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a web site, it will notify you regarding such posting.

By clicking on the “accept”
button on the screen titled
“Step 3: Confirm the
Review/Acceptance of your
Award,” you agree to be bound
by the Share Unit Agreement,
this Notice and the Plan.

 

 

 

VERIGY LTD.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Keith L. Barnes

 

 

 

President and Chief Executive Officer


--------------------------------------------------------------------------------


VERIGY LTD. 2006 EQUITY INCENTIVE PLAN
SHARE UNIT AGREEMENT

For Awardees located outside the United States

Payment for Units

 

No payment is required for the units that you are receiving.

 

 

 

Vesting

 

The units vest in installments, as shown in the Notice of Share Unit Award, as
long as you remain an Awardee Eligible to Vest (as defined in the Plan). In
addition, the units are subject to certain vesting acceleration provisions in
the event your Service terminates because of retirement, total and permanent
disability or death, as provided in the Plan.

 

 

 

 

 

No additional units vest after your Service has terminated for any reason,
except as otherwise provided in the Plan and this agreement.

 

 

 

 

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your units will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the units will immediately be
cancelled. You receive no payment for units that are forfeited.

 

 

 

 

 

The Company determines when your Service terminates for this purpose.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another Company approved leave of absence, and
if continued crediting of Service is required by applicable law, the Company’s
leave of absence policy or the terms of your leave. But your Service terminates
when the approved leave ends, unless you immediately return to active work.

 


--------------------------------------------------------------------------------


 

 

Your status as an Awardee Eligible to Vest will cease upon termination of
employment with the Company or a Subsidiary or Affiliate except as provided in
Article 8 of the Plan.

 

 

 

 

 

If you commence working on a part-time basis, then the vesting schedule
specified in the Notice of Share Unit Award may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company pertaining to your part-time schedule.

 

 

 

Nature of Units

 

Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Ordinary Shares on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

No Voting Rights or Dividends

 

Your units carry neither voting rights nor rights to cash dividends. You have no
rights as a shareholder of the Company unless and until your units are settled
by issuing Ordinary Shares of the Company’s stock.

 

 

 

Units Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan.

 

 

 

Settlement of Units

 

Each of your units will be settled when it vests, unless you and the Company
have agreed to a later settlement date.

 

 

 

 

 

At the time of settlement, you will receive one share of the Company’s Ordinary
Shares for each vested unit. You agree that the Company shall cause the shares
to be deposited in your Smith Barney Account. But the Company, at its sole
discretion, may substitute an equivalent amount of cash if the distribution of
stock is not reasonably practicable due to the requirements of applicable law.
The amount of cash will be determined on the basis of the market value of the
Company’s Ordinary Shares at the time of settlement.

 


--------------------------------------------------------------------------------


 

 

 

Withholding Taxes

 

Regardless of any action the Company or your actual employer takes with respect
to any or all income tax (including federal, state and local taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax Related Items”), you acknowledge that the ultimate liability for all Tax
Related Items legally due by you is and remains your responsibility and that the
Company and/or your actual employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the units, including the grant of the units, the vesting of units, the
conversion of the units into shares or the receipt of an equivalent cash
payment, the subsequent sale of any shares acquired at vesting and the receipt
of any dividends; and (ii) do not commit to structure the terms of the grant or
any aspect of the units to reduce or eliminate your liability for Tax Related
Items.

 

 

 

 

 

Prior to the issuance of shares upon vesting of the units or the receipt of an
equivalent cash payment, you shall pay, or make adequate arrangements
satisfactory to the Company or to your actual employer (in their sole
discretion) to satisfy all withholding and payment on account obligations of the
Company and/or your actual employer. In this regard, you authorize the Company
or your actual employer to withhold all applicable Tax Related Items legally
payable by you from your wages or other cash compensation payable to you by the
Company or your actual employer or from any equivalent cash payment received
upon vesting of the units. Alternatively, or in addition, if permissible under
local law, the Company or your actual employer may, in their sole discretion,
(i) sell or arrange for the sale of shares to be issued on the vesting of the
units to satisfy the withholding or payment on account obligation, and/or (ii)
withhold in shares, provided that the Company and your actual employer shall
withhold only the amount of shares necessary to satisfy the minimum withholding
amount. You shall pay to the Company or to your actual employer any amount of
Tax Related Items that the Company or your actual employer may be required to
withhold as a result of your receipt of units, the vesting of units, the receipt
of an equivalent cash payment, or the conversion of vested units to shares that
cannot be satisfied by the means previously described. The Company may refuse to
deliver shares to you if you fail to comply with your obligation in connection
with the Tax Related Items as described herein.

 


--------------------------------------------------------------------------------


 

Restrictions on Resale

 

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.

 

 

 

Nature of the Grant

 

In accepting the award, you acknowledge that:

      (a)      the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;

      (b)      the award of units is voluntary and occasional and does not
create any contractual or other right to receive future awards of units, or
benefits in lieu of units even if units have been awarded repeatedly in the
past;

      (c)      all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

      (d)      your participation in the Plan is voluntary;

      (e)      the units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
your actual employer, and units are outside the scope of your employment
contract, if any;

      (f)      the units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

 

 

 

 


--------------------------------------------------------------------------------


 

 

      (g)      neither the units nor any provision of this Agreement, the Plan
or the policies adopted pursuant to the Plan confer upon you any right with
respect to employment or continuation of current employment, and in the event
that you are not an employee of the Company or any subsidiary of the Company,
the units shall not be interpreted to form an employment contract or
relationship with the Company or any subsidiary of the Company;

      (h)      the future value of the underlying shares is unknown and cannot
be predicted with certainty;

      (i)      if you receive shares, the value of such shares acquired on
vesting of units may increase or decrease in value;

      (j)      no claim or entitlement to compensation or damages arises from
termination of units, and no claim or entitlement to compensation or damages
shall arise from any diminution in value of the units or shares received upon
vesting of units resulting from termination of your Service by the Company or
your actual employer (for any reason whatsoever and whether or not in breach of
local labor laws) and you irrevocably release the Company and your actual
employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing this agreement, you shall be deemed irrevocably to have waived
your entitlement to pursue such claim; and

      (k)      in the event of involuntary termination of your Service (whether
or not in breach of local labor laws), your right to receive units and vest
under the Plan, if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of Service (whether or not in breach of local labor
laws), your right to receive shares pursuant to the units after termination of
Service, if any, will be measured by the date of termination of your active
Service and will not be extended by any notice period mandated under local law.

 

 

 

 


--------------------------------------------------------------------------------


 

Data Privacy Notice and Consent

 

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, your employer, the Company, its
subsidiaries and its affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

 

 

 

 

 

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all units or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country, or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares received upon vesting of
the units may be deposited. You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Plan. You understand that you may, upon request, view Data, request additional
information about the storage and processing of Data, correct Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand that refusal or
withdrawal of consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, You understand that You may contact your local human resources
representative.

 

 

 

 


--------------------------------------------------------------------------------


 

Language

 

If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

 

 

 

Applicable Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the Republic of Singapore (except its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

 

 

 

 

This Agreement, together with the Award Summary and the Plan, constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

 

 

 

 

 

If one or more of the provisions of this Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.

 

BY CLICKING ON THE “ACCEPT” BUTTON ON THE SCREEN TITLED “STEP 3: CONFIRM THE
REVIEW/ACCEPTANCE OF YOUR AWARD,” YOU AGREE TO BE BOUND BY THIS SHARE UNIT
AGREEMENT, THE NOTICE AND THE PLAN.


--------------------------------------------------------------------------------


 

Appendix to
Verigy Ltd.
Share Unit Agreement

For Awardees Located Outside the United States

If you reside in any country named below, your grant is subject to the further
terms provided below for that country.  These terms are in addition to the terms
stated in the 2006 Equity Incentive Plan Share Unit Agreement.

Canada (Quebec only)

The parties acknowledge that it is their express wish that this agreement, as
well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be
provided to them in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

Canada (all provinces)

You acknowledge and agree that you will only sell shares acquired through
participation in the Plan outside of Canada through the facilities of a stock
exchange on which the shares are listed.  Currently, the shares are listed on
NASDAQ.

China

You agree that all shares issued to you upon vesting shall be immediately sold
so that you receive only the cash proceeds and are not entitled to hold shares. 
You will receive the sale proceeds in cash less deductions for withholding taxes
and brokerage fees, if any.

Germany

Cross-border payments in excess of €12,500 must be reported monthly.  If you use
a German bank to affect a cross-border payment in excess of €12,500 in
connection with the sale of Company shares or other securities, the bank will
make the report.  In which case, you will not have to report the transaction
yourself.  In addition, you must report any receivables or payables or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis.  Finally,
you must also report on an annual basis, in the unlikely event that you hold
shares representing 10% or more of the total or voting capital of the Company.

Italy

By accepting this Share Unit Award, you acknowledge that you have received a
copy of the Plan, reviewed the Plan, the Share Unit Agreement and this Appendix
in their entirety and fully understand and accept all provisions of the Plan,
the Share Unit Agreement and this Appendix.

In addition, you further acknowledge that you have read and specifically and
expressly approve the following clauses in the Plan and the Share Unit
Agreement: (a) your Share Unit Award cannot be transferred other than by will or
the laws of descent and distribution; (b) in the event of involuntary
termination of your employment, your right to vest in units, if any, will
terminate as of the date that you are no longer actively employed by the
Employer; (c) the Plan is discretionary in nature and may be suspended or
terminated by the Company at any time; (d) you are responsible for all
Tax-Related Items, as defined in the Share Unit Agreement; (e) all decisions
with respect to future grants will be at the sole discretion of the Company; and
(f) you consent to the collection, use and transfer of your personal data as
described in this Share Unit Agreement.

A-1


--------------------------------------------------------------------------------


Exchange control reporting is required if you transfers cash or shares to or
from Italy in excess of €12,500 or the equivalent amount in U.S. dollars.  If
the payment is made through an authorized broker resident in Italy, the broker
will comply with the reporting obligation.  In addition, you will have exchange
control reporting obligations if you have any foreign investment (including
stock) held outside Italy in excess of €12,500.  The reporting must be done on
your individual tax return.

Japan

If the value of the shares you acquire under the Plan exceeds ¥100 million, you
must file a report with the Ministry of Finance through the Bank of Japan within
20 days of acquiring the shares.  Please note the reporting requirements vary
depending on whether the relevant payment is made through a bank in Japan.

Korea

Exchange control laws require Korean residents who realize US$100,000 or more
from the sale of shares to repatriate the proceeds back to Korea within 18
months of the sale.

Malaysia

All proceeds from the sale of shares and the receipt of any dividends must be
repatriated to Malaysia as soon as they are received.

If you are a director of a Malaysian affiliate of the Company, you are subject
to certain notification requirements under the Malaysian Companies Act, 1965. 
Among these requirements is an obligation to notify the Malaysian affiliate in
writing when you receive an interest (e.g., share units, shares) in the Company
or any related companies.  In addition, you must notify the Malaysian affiliate
when you sell shares of the Company or any related company (including when you
sell shares acquired pursuant to your share units).  These notifications must be
made within fourteen days of acquiring or disposing of any interest in the
Company or any related company.

Singapore

If you are a director, associate director or shadow director of a Singapore
company, you are subject to certain notification requirements under the
Singapore Companies Act.  Among these requirements is an obligation to notify
the Singapore company in writing when you receive an interest (e.g., share
units, shares) in the Company or any related companies.  In addition, you must
notify the Singapore company when you sell shares of the Company or any related
company (including when you sell shares acquired pursuant to your share units). 
These notifications must be made within two days of acquiring or disposing of
any interest in the Company or any related company.  In addition, a notification
must be made of your interests in the Company or any related company within two
days of becoming a director.

 

A-2


--------------------------------------------------------------------------------